MEMORANDUM **
Jesus Antonio Borboa-Bustamante appeals from the 46-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute approximately 292 kilograms of marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(B)(vii), and § 846, and possession with intent to distribute approximately 292 kilograms of marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Borboa-Bustamante contends that the district court erred when it denied his request for a minor role adjustment, pursuant to U.S.S.G. § 3B1.2. The district court did not abuse its discretion, given Borboa-Bustamante’s conduct, the circumstances of his arrest, and the amount he was paid for his services. See United States v. Davis, 36 F.3d 1424, 1437 (9th Cir.1994).
Borboa-Bustamante also contends that the district court treated the Sentencing Guidelines range as presumptively reasonable, provided an inadequate 18 U.S.C. § 3553(a) analysis, and failed to consider his departure arguments. The district court did not procedurally err. See United States v. Carty, 520 F.3d 984, 994-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.